IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


ISAIAH COLLINS,                        :
                                       :
            Appellant-Claimant,        :
                                       :
                                       :        C.A. No.: K21A-10-001 JJC
                                       :
              v.                       :
                                       :
THE UNEMPLOYMENT                       :
INSURANCE APPEALS BOARD,               :
                                       :
              Appellee.                :
                                       :

                           Submitted: February 15, 2022
                           Decided: March 29, 2022

                                    ORDER

  Upon Consideration of Appellant’s Appeal from the Unemployment Insurance
             Appeals Board – REVERSED and REMANDED

      AND NOW TO WIT, this 29th day of March 2022, upon consideration of the
record and the briefing by the parties, IT APPEARS THAT:
       1.     Appellant Isaiah Collins appeals a decision of the Unemployment
Insurance Appeals Board (hereinafter “the Board” or “UIAB”) issued on September
20, 2021.      After the United States Army separated Mr. Collins, he sought
unemployment insurance benefits. When doing so, he sought to include the amount
of his prior military pay in the calculation.     The Division of Unemployment
Insurance (“Division”) denied his claim. On appeal, the UIAB did also. Mr. Collins
now appeals the UIAB’s decision.
        2.    For background purposes, federal statute permits the United States
Secretary of Labor to enter agreements with the states to permit designated state
agencies to oversee the payment of unemployment benefits to former federal
employees.1      In Delaware, the General Assembly has authorized Delaware’s
Department of Labor (“DOL”) to enter such an agreement with the United States
Secretary of Labor.2
        3.    Former military service members, who served on active duty, qualify for
benefits under this system.3 The program specific to former active-duty military
members is known as the Unemployment Compensation for Ex-Servicemembers
Program (“UCX”).4         Through this mechanism, UCX pays unemployment benefits
to qualifying claimants.5 As the administrator of these benefits in Delaware, DOL’s
Division of Unemployment Insurance must follow federal law to determine if
claimants qualify.6
        4.    Congress has provided the U.S. Department of Labor (the
“Department”) the authority to prescribe federal rules and regulations that define
UCX qualifications and provide guidelines for payment.7                      As a result, the


1
  See 5 U.S.C. § 8502 (providing the United States Secretary of Labor with the authority to enter
into an agreement with state or agencies administering unemployment compensation programs, to
act as agents of the federal government); Gibbs v. United States Army, 116 A.3d 427, 431 (Del.
Super. Ct. 2014) (explaining the unemployment compensation authorities of the states, including
DOL or the Division of Unemployment Insurance, may act as agents of the federal government
for UCX purposes).
2
   See 19 Del. C. § 3131 (providing “[DOL] may enter into reciprocal arrangements with
appropriate and duly authorized agencies of other states or of the federal government”).
3
  See 5 U.S.C. § 8501(3) (defining a federal employee as an individual who has performed “Federal
service”); 5 U.S.C. § 8521 (defining “Federal service” for former military service members).
4
  5 U.S.C. §§ 8521-8525.
5
  20 C.F. R. 614.1(a).
6
  5 U.S.C. § 8502(a); 20 C.F.R. § 614.1.
7
  See 5 U.S.C. § 8508 (providing the United States Secretary of Labor the authority to prescribe
rules and regulations necessary to carry out [UCX]); 20 C.F.R. §§ 614.1-614.27). See generally J.
Irina F. Tentser, Unemployment Benefits for Veterans Under the UCX Program, 35 Nov. L.A. L.
28 (2012) (providing a helpful explanation of the UCX program).


                                               2
Department promulgated Part 614 of the Code of Federal Regulations (the
“Regulations”) to implement the program.8 In addition, the Department also issues
guidance to its state agents through Unemployment Insurance Program Letters
(“UIPLs”).9 The Department most recently updated this guidance in UIPL No. 30-
20 (hereafter also referred to as the “Letter”) on September 24, 2020.10 It is the Letter
that provides the relevant guidance applicable to Mr. Collins’ case.
      5.      To qualify under UCX, a servicemember must be (1) discharged under
honorable conditions and (2) complete a full term of active service or meet certain
exceptions.11 Mr. Collins did not complete his first term of enlistment.                Because
the Army separated him under honorable conditions, however, he may still qualify
for UCX benefits if he meets one of several exceptions. Of those exceptions, the
relevant one required the Division (or, on appeal, the UIAB) to answer whether the
Army separated Mr. Collins for “personality disorders or inaptitude but only if [his]
service was continuous for 365 days or more.”12
      6.      When an ex-servicemember who applies for UCX benefits submits a
claim, he or she must provide the Division information regarding the length of his or
her service and the reason for his or her discharge.13 The relevant information is
found on the servicemember’s Certificate of Release of Discharge From Active-Duty
Form (hereafter “DD-214”).
      7.      Here, Mr. Collins’ DD-214 demonstrates that he received a general
discharge, under honorable conditions.14 Accordingly, he meets the first statutory


8
  20 C.F.R. §§ 614.1-614.27.
9
  20 C.F.R. § 614.5(c).
10
   Appellee’s Ans. Br. Ex. B (D.I. 8) (hereafter “UIPL No. 30-20”).
11
   5 U.S.C. § 8521(emphasis added); Gibbs, 116 A.3d at 432.
12
   5 U.S.C. § 8521 (a)(1)(B)(ii)(IV).
13
   5 U.S.C. § 8523(a). See 20 C.F.R. § 614.6(e) (providing that the state agency shall obtain the
necessary information from federal military agencies to determine eligibility for UCX benefits).
14
   R. at 49.


                                               3
requirement for UCX benefits.15 He did not, however, complete his first full-term of
enlistment.    Notwithstanding his reduced length of service, because he served
honorably for greater than 365 days, he qualifies for UCX benefits if the Army
separated him because of “personality disorders or inaptitude.”
      8.       The Division, as the Department’s agent in Delaware, must look to UIPL
No. 30-20 to define what reasons for separation are based upon “personality disorders
or inaptitude.”     The Letter includes a list of acceptable narrative reasons as an
attachment; it also creates a decision tree for the Division to follow when processing
such claims.
      9.       The first step in UIPL No. 30-20’s decision tree directs the Division to
compare, verbatim, the claimant’s reason for separation found on his DD-214 to the
Letter’s list of acceptable reasons.16 Second, absent a verbatim match, the Letter
instructs the Division to qualitatively compare the claimant’s DD-214 provided
reason to the Letter’s list of acceptable reasons. In Mr. Collins’ case, the Army’s
stated reason for separating him does not match one of the listed acceptable reasons
verbatim. Accordingly, the Letter instructed the Division to determine whether his
DD-214’s stated reason for separation “substantially matches” one of the acceptable
narrative reasons.17      If the Division, or the UIAB on appeal, finds a substantial
similarity between the written reason and an acceptable reason, then either the
Division or the UIAB must contact the Department of the Army for clarification.
Had the Division or the UIAB contacted the Department of the Army or the
Department of Labor’s UCX Regional Office, one of those offices would have
confirmed whether Mr. Collins qualifies for benefits.18


15
   5 U.S.C. § 8521(a)(1)(A).
16
   UIPL No. 30-20, at 2.
17
   UIPL No. 30-20, at 3.
18
   UIPL No. 30-20, at 3.


                                           4
      10.      In this case, the record demonstrates that Mr. Collins filed a claim for
unemployment benefits after the Army separated him. After a Division level hearing,
a claims deputy found that Mr. Collins’ service did not meet one of the acceptable
reasons for separation listed in 5 U.S.C. § 8521.                The claims deputy’s written
decision cited only the statute and then denied his claim.19 Mr. Collins then appealed
the claims deputy’s decision to an appeals referee.20
      11.      The appeals referee denied him benefits, as well. When doing so, she
referenced the narrative reasons for separation listed in Mr. Collins’ DD-214. She
did not explain her reasoning for denying his claim, however. Nor did she reference
any effort, taken by the Division or herself, to compare his reason for separation
written on his DD-214 to the list of acceptable reasons provided in the Letter.
Rather, she stopped her analysis after she recognized that he had not completed his
first full term of enlistment.21 In this regard, she neglected to consider whether 5
U.S.C. § 8521(a)(1)(B)(ii)(IV)’s exception applied. That subdivision required both
the Division, and then the appeals referee on appeal, to perform additional steps.
Those extra unperformed steps were necessary because Mr. Collins separation was
(1) under honorable conditions, and (2) he served in the Army for at least 365
continuous days.
      12.      After the appeals referee’s denial, Mr. Collins appealed the matter to the
UIAB. There, the Board declined to consider additional evidence. Instead, it decided
the matter based only upon the parties’ arguments and the factual record developed
before the appeals referee.22 When the Board issued its decision, it recognized that


19
   R. at 7.
20
   R. at 17.
21
   R. at 9.
22
   See 19 Del. C. § 3320(a) (permitting the UIAB to hear an appeal from the appeal tribunal based
on the evidence previously submitted, by considering additional evidence, or by remanding the
matter to the appeals referee for receipt of additional evidence); Filanowski v. Port Contrs., Inc.,


                                                 5
Mr. Collins was discharged under honorable conditions.23 The Board also impliedly
acknowledged that he served honorably for greater than 365 days, which in turn
required it to perform an analysis beyond that performed by the appeals referee.
Namely, the Board performed the Letter’s second required step by reviewing the list
of acceptable reasons for separation in UIPL No. 30-20. While the Board compared
Mr. Collins’ DD-214 provided reason for separation to the Letter’s list of acceptable
separation narratives for a verbatim match,24 it did not go on to qualitatively compare
the two to determine if there was a “substantial” match.25             Rather, the UIAB
summarily denied Mr. Collins’ UCX benefits.26
      13.     Thereafter, Mr. Collins appealed the UIAB’s decision to the Superior
Court. In his appeal, he contends that the UIAB committed legal error by not
following UIPL No. 30-20’s guidance. More specifically, Mr. Collins contends that
his DD-214 narrative reason for separation, “Misconduct/Drug Abuse,” is
substantially similar to one of the Letter’s “acceptable” narrative reasons: “Drug
Rehabilitation Failure.”     He emphasizes that UIPL No. 30-20 required either the
UIAB, or the Division, to have compared the two reasons for separation. According
to Mr. Collins, if the listed reason for separation on his DD-214 at least substantially
matches one of the acceptable reasons, UIPL No. 30-20 requires the UIAB, or its
designee upon remand, to contact the Army through the Military-State Data
Exchange Service for clarification regarding whether he qualified for UCX benefits.27
      14.     In response, the Division counters that the UIAB decision should be
upheld because Mr. Collins’ DD-214’s reason does not precisely match one of the


2007 WL 64758 (Del. Super. Jan. 2, 2007) (recognizing that the UIAB may open the record and
consider additional or new evidence on the matter).
23
   Collins v. State of Delaware, UIAB Appeal Docket No. 47013451, at 2 (Sept. 20, 2021).
24
   Id.
25
   R. at 49.
26
   Collins v. State of Delaware, UIAB Appeal Docket No. 47013451, at 3 (Sept. 20, 2021).
27
    UIPL No. 30-20, at 2.


                                            6
acceptable reasons found in UIPL No. 30-20.28 The Division concedes on appeal,
however, that when a narrative reason listed on a DD-214 substantially matches a
reason in the Letter’s list, “[it] must contact the military to ask if it ‘closely enough
matches the reasons approved by the military.’”29 In spite of that recognition, the
Division nevertheless contends that the Court should find that there is no substantial
match, in the absence of a UIAB finding of fact on the issue.30 For that reason, the
Division contends that neither it nor the Board had to contact the Army through the
Military-State Data Exchange Service or perform the Letter’s required follow-up
inquiry with the Department’s UCX Regional Office.31
      15.    On appeal, this Court’s review of the UIAB’s factual findings is limited
to determining whether the Board’s decision was supported by substantial evidence
and was free from legal error.32 Substantial evidence means “such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.”33 On appeal,
the Court views the facts in the light most favorable to the prevailing party below. 34
Moreover, the Court does not weigh the evidence, determine questions of credibility,
or make its own factual findings.35 Absent errors of law, which are reviewed de novo,
a decision of the UIAB supported by substantial evidence will be upheld unless the
Board abused its discretion.36 The Board abuses its discretion when its decision
exceeds the bounds of reason in view of the circumstances.37

28
   Appellee’s Ans. Br., at 2 (D.I. 8) (hereafter “Letter Resp.”).
29
   Letter Resp. at 2.
30
   Letter Resp. at 2.
31
   Letter Resp. at 2.
32
   Murphy & Landon, P.A. v. Pernic, 121 A.3d 1215, 1221 (Del. 2015) (citing Thompson v.
Christiana Care Health Sys., 25 A.3d 778, 783 (Del. 2011)).
33
   Olney v. Cooch, 425 A.2d 610, 614 (Del. 1981) (quoting Consolo v. Fed. Mar. Comm’n, 383
U.S. 607, 620 (1966)).
34
   Murphy, 121 A.3d at 1221.
35
   Thompson v. Christiana Care Health Sys., 25 A.3d 778, 782 (Del. 2011).
36
   Funk v. Unemployment Ins. Appeal Bd., 591 A.2d 222, 225 (Del. 1991).
37
   Hoffecker v. Lexus of Wilmington, 2012 WL 341714, at *1 (Del. Feb. 1, 2012).


                                            7
      16.       In this case, the Board committed legal error that requires reversal and
remand. It did not follow the directions contained in UIPL No. 30-20 that should
have controlled its analysis. Specifically, it failed to compare Mr. Collins’ narrative
reason for separation to the Letter’s list of acceptable reasons to determine if there
was a substantial match. It then committed an additional error by declining, in these
circumstances, to consider additional evidence, as required by the Regulations, that
could permit it to make that decision.38
      17.       At the outset, the UIAB recognized in its decision that UIPL No. 30-20
is binding upon it and the Division.39 Although it recognized that it must follow the
Letter’s directions, the Board most likely did not recognize the Department’s recent
and significant procedural adjustments to the process.                  Germanely, the Letter
provides in relevant part:
            E.T. Handbook No. 384 [provides] that the narrative reasons for
            separation listed on the DD Form 214 must match, verbatim, with
            one of the ‘acceptable’ narrative reasons for separation published by
            the Department . . . However, . . . the Department is modifying the
            instruction . . . . The new instructions address instances when the
            narrative reason provided on the DD Form 214 is not ‘verbatim,’ but
            substantially matches an ‘acceptable’ narrative reason for
            separation for UCX qualifying purposes provided in this UIPL . . . In
            this context, a narrative separation reason will substantially match if:
            the reason on the DD Form 214 has the same meaning as one of the
            ‘acceptable’ narrative reasons for separation (i.e. different words are
            used but the meaning appears to be the same) . . . If the narrative
            separation reason provided on the DD Form 214 substantially

38
   See 20 C.F.R. Pt. 614, App. B, § 6011 (requiring state agencies, such as DOL and the Division,
to “obtain promptly and prior to a determination of an individual’s right to benefits, such facts
pertaining thereto as will be sufficient reasonably to insure the payment of benefits when due . . .
It is the responsibility of the agency to take the initiative in the discovery of information . .
and to afford the claimant an opportunity to furnish any further facts he [or she] may have.
. . In general, the investigation made by the agency must be complete enough to provide
information upon which the agency may act with reasonable assurance that its decision is
consistent with the unemployment compensation law.” ) (emphasis added).
39
   Collins v. State of Delaware, UIAB Appeal Docket No. 47013451, at 2-3.


                                                 8
            matches a reason on the ‘acceptable’ narrative reasons for
            separation [listed in the] UIPL provided by the Department, states
            are to follow the instructions below:40

The Letter then explains the further inquiries that the Division in the first instance, or
the UIAB upon appeal, were required to perform.41
      18.        In this case, the Board erred by merely affirming the appeals referee’s
decision, without making, at least at a minimum, a factual finding comparing the two
reasons. It also should have expanded the evidentiary record in this case because it
was artificially constrained by the appeals referee’s misunderstanding of her role.
Namely, in the four pages of hearing testimony transcript, the appeals referee
permitted Mr. Collins to focus only on the fact that he had not completed his first
full-term of enlistment.42 She did not reference the Letter or its requirements when
she controlled the scope of the hearing.43 Nor did she or the Division’s representative
even mention UIPL No. 30-20.44             The appeals referee’s written decision further
confirmed that she did not consider the Letter’s applicability.45 Based upon her
misunderstanding,       the    record     impermissibly       excluded      relevant    evidence.
Accordingly, for this additional reason, a UIAB order blanketly affirming her
decision constituted legal error.46
      19.      Here, a facial review of Mr. Collins’ DD-214 and UIPL No. 30-20’s
acceptable reasons demonstrates that at a minimum, the Board erred by not
considering how similar his reason for separation was from one of the acceptable


40
   UIPL No. 30-20 at 2-3 (emphasis added).
41
   UIPL No. 30-20, at 3.
42
   R. at 38-41.
43
   R. at 35-41.
44
   R. at 38-39.
45
   See R. at 8-10 (finding that because “the Claimant was honorably discharged prior to completion
of his first full-term of service . . . the Claimant’s military wages cannot be used in determining
his monetary entitlement to unemployment benefits.)”
46
   Collins v. State of Delaware, UIAB Appeal Docket No. 47013451, at 3 (Sept. 20, 2021).


                                                9
reasons.    Namely, Mr. Collins’ DD-214 reason for separation was “Misconduct
[Drug Abuse].”47 As Mr. Collins accurately emphasizes, the Letter includes as an
acceptable reason, “Drug Rehabilitation Failure.”48 The UIAB references no efforts
to compare the two or to consider what other acceptable narratives may have
substantially matched the reason listed in Mr. Collins’ DD-214.
      20.     The Division’s argument that the Court should simply recognize that
these two narratives do not substantially match would require the Court to engage in
inappropriate fact finding. Here, as in all administrative appeals, it is the UIAB’s
role to make a finding regarding whether the two reasons substantially match. If they
do, an unemployed, honorably separated servicemember such as Mr. Collins is due
additional clarification from the service that separated him.
      21.     Accordingly, the Court remands the matter to the UIAB. On remand,
the UIAB must consider evidence and make a factual finding regarding whether the
reason “Misconduct [Drug Abuse]” found on Mr. Collins’ DD-214 substantially
matches one of UIPL No. 30-20’s acceptable reasons. When doing so, the Court
further directs the Board to make a factual finding regarding whether “Misconduct
[Drug Abuse]” is substantially similar to “Drug Rehabilitation Failure.”49             If the
Board determines, after considering additional evidence and argument, that Mr.
Collins’ stated reason for separation substantially matches one listed in the Letter,
then the UIAB must then perform the steps in the administrative process that follow.
That is, the Board or the Division, must request clarification from the Department of
the Army, through the Military-State Data Exchange Service or other medium.50 If

47
   R. at 49.
48
   UIPL No. 30-20, at Attachment I-2.
49
   When making this comparison, the UIAB should remain mindful of the federal statute’s
provision that UIPL No. 30-20 is intended to explain. Namely, in Mr. Collins’ case, he is due
benefits if the Army separated him for “personality disorders or inaptitude.” 5 U.S.C. § 8521
(a)(1)(B)(ii)(IV).
50
   UIPL No. 30-20, at 3.


                                             10
the UIAB finds the required similarity and makes the required inquiries, it will then
receive a definitive answer regarding whether it should accept Mr. Collins’ reason
for separation for purposes of UCX benefits.51
         WHEREFORE, for the reasons explained above, the Board’s decision denying
Mr. Collins’ UCX benefits is REVERSED and REMANDED for actions consistent
with this Order. Jurisdiction is not retained. On remand, the UIAB shall:
         (1) Consider evidence and make a factual finding regarding whether
            the narrative reason for separation found in Mr. Collins’ DD-214
            substantially matches an acceptable reason listed in UIPL No. 30-
            20’s attachment; and
         (2) If the Board finds that Mr. Collins’ DD-214 listed reason for
            separation substantially matches one of the acceptable reasons
            listed in UIPL No. 30-20, then either the Board, or the Division at
            its direction, shall perform the necessary inquiries as required by
            the Letter.

         IT IS SO ORDERED.
                                                              /s/ Jeffrey J Clark
                                                                Resident Judge


JJC:klc
Via File & Serve Express




51
     UIPL No. 30-20, at 3; Gibbs, 116 A.3d at 432.


                                                11